THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

EDWARD THOMAS KENNEDY,
Plaintiff, :
v. : 3:18-CV-697
. (JUDGE MAR|AN|)
PH|L|P CARL PETRUS, et. al., : (Chief Magistrate Judge Schwab)
Defendants. n
ORDER

AND NOW, TH|S jZ___ADAY OF APR|L 2019, upon review of Chief Magistrate
Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 26) for clear error or manifest
injustice, lT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 19) is ADOPTED for the reasons set forth therein.

2. A|though de novo review is required for those portions of a report or specified
proposed findings or recommendations to which objection is made, see Cippolone v.
Liggett Group, /nc., 822 F.2d 335, 340 (3d Cir. 1987), cert denied, 484 U.S. 976
(1987), the de novo standard does not apply here because it applies only to
objections which are specii`"ic, Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984), and
Plaintiff’s Document titled “NOT|CE and OBJECT|ON” (Doc. 29) does not contain a
specific objection to a proposed finding or recommendation.

3. Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and the Court’s conclusion that further leave

to amend would be futile, Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

Cir. 2002), Plaintiff's third amended complaint (Doc. 20) is D|SM|SSSED WlTH
PREJUD|CE.

4. The Clerk of Court is directed to close this ca -

  
   

l

   
 

"' i

, M/tM/M
Ro ri o. illia@y

Un' ed States District Judge

